Citation Nr: 0620835	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for an anal 
condylomata.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and December 2004 decisions of the 
Manchester, New Hampshire, regional office (RO) of the 
Department of Veterans Affairs (VA).  In May 2006, the 
veteran testified at a video hearing before the undersigned.

The veteran, in January 2006, withdrew his appeal to the June 
2003 denial of entitlement to service connection for a 
hearing loss, a right knee disorder, hand and finger 
disorders, a respiratory disorder, multiple joint pain and 
weakness, a sinus disorder, and an anxiety disorder.  
38 C.F.R. § 20.204(b)(1) (2005) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision).  Accordingly, the only issues on appeal are as 
stated on the cover page of this decision.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDING OF FACT

After the Board took jurisdiction over the claim for 
entitlement to service connection for an anal condylomata, 
the veteran withdrew his appeal at the May 2006 video 
hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a claim for entitlement to 
service connection for an anal condylomata have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing.  38 C.F.R. 
§ 20.204(b)(1).  A Substantive Appeal may be withdrawn any 
time before the Board promulgates a decision.  Id.  
Withdrawal may be made by the appellant.  38 C.F.R. 
§ 20.204(a).  

The appellant, after the Board took jurisdiction over the 
claim for entitlement to service connection for an anal 
condylomata, withdrew his claim at the May 2006 video 
hearing.  Therefore, there remains no allegation of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the claim and it 
is dismissed.


ORDER

The claim for entitlement to service connection for an anal 
condylomata is dismissed.


REMAND

As to entitlement to service connection for residuals of low 
back and cervical spine injuries, the Board finds that a 
remand is required because the veteran filed additional 
pertinent evidence with the Board, in the form of a June 2006 
letter from Michael Vogel, DC, without waiving RO review.  
38 C.F.R. § 19.31 (2005).

The service medical records document treatment for a low back 
strain and/or back pain.  Further, postservice medical 
records note complaints and treatment for cervical and low 
back disorders.  See letters from David Linatsas, D.C., and 
Dr. Vogel.  Unfortunately, the record does not include a VA 
medical opinion addressing the relationship, if any, between 
current disorders and military service.  The duty to assist 
requires such development.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2005).  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the Veterans Claims Assistance Act of 2000 
(VCAA), notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are potentially 
involved in the present appeal, this case must also be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claims 
on appeal as outlined by the Court in 
Dingess.  The corrective notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claims.

2.  After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  The claims folder is to be 
provided to the physicians for review in 
conjunction with the examinations.  All 
indicated tests and studies deemed 
appropriate by the examiners must be 
accomplished, and all clinical findings 
should be reported in detail.  

Thereafter, the examiners should provide 
a consensus opinion as to whether it is 
at least as likely as not (i.e., is there 
a 50/50 chance) that any current 
lumbosacral and/or cervical spine 
disorder, to include cervical disc 
bulging, upper extremity neuropathy, 
degenerative disc disease, and/or chronic 
pain, was caused and/or was aggravated by 
military service.  

As to any arthritis of the lumbosacral 
and/or cervical spine, the examiners 
should provide a consensus opinion 
whether it is at least as likely as not 
that arthritis was manifest to a 
compensable degree within the first 
postservice year.  

In addressing the etiology of any 
diagnosed lumbosacral and cervical spine 
disorders a full rationale must accompany 
the opinions offered, to include an 
analysis addressing the inservice 
complaints and treatment for low back 
strain and/or chronic back pain (see 
November 1979, July 1980, August 1980, 
December 1980, and January 1981 treatment 
records as well as the September 1982 
separation examination) as well as the 
letters and/or treatment records from Dr. 
Linatsas and Dr. Vogel.

3.  The RO should review the examinations 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If they are deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159.  Any relevant notices should 
also be in compliance with the Court's 
holding in Dingess. 

5.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including that filed 
directly with the Board, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


